Pee Cueiam.
This is an appeal from the judgment entered in the lower court in this case, and also from an order overruling the appellant’s motion for a new trial.
There is no notice of intention to move for a new trial on the part of appellant in the record, nor is there anything in the record showing a waiver of such notice of intention on the part of respondents. The appeal from the order overruling appellant’s motion for a new trial is therefore dismissed, which leaves the case here on appeal from the judgment.
An inspection of the record does not disclose, nor has our attention been called to, any error in the judgment. The judgment is therefore affirmed.

Affirmed.